Citation Nr: 1740598	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for an eye condition. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel










INTRODUCTION

The Veteran served honorably in the United States Navy from September 1953 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hearing loss was not incurred in, or caused by, active military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran's Fully Developed Claim application contained the notice required under the VCAA. See VA Form 21-526EZ.  In addition, the Veteran was afforded a VA examination in December 2014 and relevant in-service and post-service medical records were obtained.  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection

The Veteran seeks entitlement to service connection for bilateral hearing loss.  A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including sensorineural hearing loss, but not refractive errors of the eye, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).

The Board thoroughly reviewed the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure during service.  The record clearly shows that the Veteran has a current hearing loss disability.  However, the evidence does not show that his current hearing loss began in service, and there is no evidence of hearing loss until 42 years after separation from service.  Therefore, service connection is denied. When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for hearing loss for more than four decades after separation from service tends to establish that the Veteran's current hearing loss was not a result of his military service.  
 
According to the Veteran's personnel records and statements, his military occupational specialty was a yeoman, which carries a low probability of noise exposure.  The Veteran disputes this fact, asserting that he was exposed to hazardous noise because his office was located on the flight line/deck.  This fact is uncorroborated, but even assuming it was true, being exposed to noise is different from that noise actually damaging one's ear or causing trauma.  Here, there is no evidence of trauma or hearing trouble at all in the Veteran's service records.  Service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  During his separation exam, the Veteran reported no issues with his hearing, as stated in his March 2015 notice of disagreement, and supported by the September 1957 report of medical examination.  Thus, the Veteran did not have hearing loss that manifested during service. 

Similarly, post-service records do not show hearing loss within one year of separation.  While the Veteran asserted in his notice of disagreement that he first noticed his hearing "wasn't as good as it used to be" while attending college after discharge, this statement is too vague and insufficient to show that hearing loss manifested within one year after separation from active duty service.  Also, it is inconsistent with his statement to the December 2014 VA examiner that his hearing loss began around 1999- 42 years after service.  See December 2014 C&P Exam, p. 4 ("[Veteran] [r]eports noticing hearing loss approximately 15 years ago."); id. ("veteran reports the hearing loss started many years after separation from active duty service.").  

This inconsistency casts doubt on the Veteran's credibility and weighs against his assertion as to the onset of hearing loss while in college after service.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (upholding Board's credibility finding given the internal inconsistencies of the veteran's lay statements).  In sum, the preponderance of the evidence demonstrates that the Veteran did not suffer a chronic hearing loss disability during service or within one year of separation from service; therefore, presumptive service connection is not warranted and service connection for hearing loss may not be established based on chronicity in service or continuity of symptomatology since service.  38 C.F.R. § 3.303.

As noted, the first credible lay assertion of onset indicates that the Veteran's hearing loss began in 1999-at least 42 years after service.  See December 2014 C&P Exam, p. 4.  Meanwhile, the first objective evidence of hearing loss in the record is a Sandia Hearing Aids Record dated October 2014-almost 60 years after the Veteran's separation from active duty; however, that record does not contain a nexus opinion.  The Veteran was afforded a VA examination in December 2014 to help substantiate his claim.  The VA examiner diagnosed bilateral sensorineural hearing loss, but reasoned that the combination of negative service records, with the low probability of noise exposure associated with his MOS (Military Occupational Specialty), and the significant time gap between service and onset made it less likely than not that it was due to service.

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner, an audiologist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, she reviewed the Veteran's claim folder and provided an adequate rationale for determining that the Veteran's hearing loss was less likely than not caused by service noise exposure. 

While the Board acknowledges the Veteran's contention that his hearing loss is related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  His bald assertion that doctors "clearly" say that his hearing loss is a direct result of his noise exposure in service is too vague and conclusory to establish a sufficient medical nexus.  The Board obtained medical records from Sandia Hearing as requested by the Veteran and there is no indication of a medical nexus opinion ever being provided by the treating doctor.  Moreover, as previously discussed, the Board finds that the inconsistency in the record and the lengthy period of time between service separation and onset/diagnosis/treatment to weigh against the Veteran's claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence); Caluza, 7 Vet. App. at 512; Maxson, 12 Vet. App. at 459 (finding that the length of time between the reported onset and treatment is a factor in assessing credibility and weight); see also Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, the claim for entitlement to service connection for bilateral hearing loss is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary before the service connection claim for an eye condition can be decided.  


The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits.  E.g., 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  Here, the Veteran's enlistment report of medical history shows he denied any eye trouble, but endorsed wearing glasses.  Thus, it shows evidence of a pre-existing eye condition for which a medical opinion is necessary.  Also, while the evidence of record indicates that the Veteran has a non-service connectable congenital refractive error condition of the eye, it also indicates that the Veteran has cataracts in each eye.  Cataracts can be service connected and are encompassed by the current claim for an eye condition, but have not been addressed yet.  Accordingly, a VA examination is necessary to properly determine the nature and etiology of his cataracts. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is necessary when a claimed disability or symptoms may be associated with an event, injury, or disease in service).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination with an appropriate physician to assess the nature and etiology of the Veteran's eye conditions.  The examiner should review the claims file and note that review in the report.  The examiner should clearly set forth the supporting facts and provide a thorough rationale for all opinions expressed.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's pre-existing refractive error of eyes was aggravated (i.e., permanently worsened beyond normal progression) by active duty service? 

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's cataracts were incurred in, or caused by his active duty service?

If any of the requested opinions cannot be provided without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.).

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After giving an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


